

117 HR 1939 IH: To require the Secretary of Health and Human Services to award additional funding through the Sanitation Facilities Construction Program of the Indian Health Service, and for other purposes.
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1939IN THE HOUSE OF REPRESENTATIVESMarch 16, 2021Mr. O'Halleran (for himself and Mr. Young) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Health and Human Services to award additional funding through the Sanitation Facilities Construction Program of the Indian Health Service, and for other purposes.1.Indian Health Service Sanitation Facilities Construction Program funding(a)FindingsCongress finds that—(1)the COVID–19 crisis has highlighted the lack of infrastructure and sanitation available in Native communities; and(2)addressing the Sanitation Facilities Deficiency List of the Division of Sanitation Facilities and Construction of the Indian Health Service included in the report will—(A)result in investments in necessary water infrastructure; and(B)improve health outcomes.(b)DefinitionsIn this section:(1)ReportThe term report means the fiscal year 2019 report of the Division of Sanitation Facilities and Construction of the Indian Health Service entitled Annual Report to the Congress of the United States on Sanitation Deficiency Levels for Indian Homes and Communities.(2)SecretaryThe term Secretary means the Secretary of Health and Human Services, acting through the Director of the Indian Health Service.(c)Additional funding for sanitation facilities(1)In generalThe Secretary shall award additional funding under the Sanitation Facilities Construction Program for the planning, design, construction, modernization, improvement, and renovation of water, sewer, and solid waste sanitation facilities that are funded, in whole or part, by the Indian Health Service through, or provided for in, a contract or compact with the Indian Health Service under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.).(2)Priority for fundingIn awarding funding to sanitation facilities under paragraph (1), the Secretary shall prioritize sanitation facilities with the highest deficiency level, as established in the report. (d)Authorization of appropriations(1)In generalThere is authorized to be appropriated to the Secretary to carry out this section $2,600,000,000.(2)RequirementAmounts made available under paragraph (1) shall be in addition to any amounts made available to carry out the purposes described in subsection (c)(1) under any other provision of law.